DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, in the reply filed on 08/23/2022 is acknowledged.
Claim Objections
Claim 7 is objected to because of the following informalities:  the text “over t the diffusion barrier layer” in line 2 is suggested to be changed to “over the diffusion barrier layer” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “substantially free of tantalum” in the claim has been rendered indefinite by the use of the term “substantially”.
Claim 8 recites the limitation “the cap layer” in line 1. It is not clear whether the limitation refers to “a cap layer” in line 2 of claim 6, or “an MgO cap layer” in line 3 of claim 6, upon which claim 8 depends. 
Claim 10 recites the limitation "the amorphous and nonmagnetic layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niu (US 2019/0148628).
Regarding claim 1, Niu discloses, in FIG. 1B and in related text, a magnetic tunnel junction (MTJ) element, comprising: 
a reference layer (130); 
a tunnel barrier layer (135) disposed over the reference layer; 
a free layer (140) disposed over the tunnel barrier layer; and 
a diffusion barrier layer (150) disposed over the free layer (see Niu, [0025], [0034]).
Regarding claim 6, Niu discloses wherein the MTJ element comprises a cap layer disposed over the free layer and wherein the cap layer comprises the diffusion barrier layer (150) and an MgO cap layer (145) disposed between the diffusion barrier layer and the free layer (140) (see Niu, FIG. 1B, [0034]).
Regarding claim 8, Niu discloses wherein the cap layer is substantially free of tantalum (see Niu, [0034], [0038]: diffusion barrier layer 150 is an iridium layer; cap layer 145 is magnesium oxide).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Niu (US 2019/0148628) in view of Wang (US 2009/0209050).
Regarding claim 21, Niu discloses, in FIG. 1B and in related text, a memory device, comprising: 
a magnetic tunnel junction element (101) sandwiched between a bottom electrode (110) and a top electrode (155), wherein the magnetic tunnel junction element comprises: 
a reference layer (130) over the bottom electrode; 
a tunnel barrier layer (135) disposed over the reference layer; 
a free layer (140) disposed over the tunnel barrier layer; and 
an amorphous diffusion barrier layer (150) disposed over the free layer (see Niu, [0018], [0024]-[0025], [0034]).
Niu does not explicitly disclose a spacer layer over sidewalls of the magnetic tunnel junction element and the top electrode.
Wang teaches a spacer layer (46) over sidewalls of the magnetic tunnel junction element (40) and the top electrode (36) (see Wang, FIGS. 8-9, [0031], [0033]).
Niu and Wang are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Niu with the features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Niu to include a spacer layer over sidewalls of the magnetic tunnel junction element and the top electrode, as taught by Wang, in order to eliminate adverse performance degradation of MTJ cells (see Wang, [0044]).

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-17 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Niu, discloses wherein the diffusion barrier layer comprises an amorphous and nonmagnetic film of a form X-Z. The prior art of records, individually or in combination, do not disclose nor teach “where X is Fe or Co and Z is Hf, Y, or Zr” in combination with other limitations as recited in claim 2.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 3.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 7.
The prior art of record, Niu, discloses a semiconductor device, comprising a magnetic tunnel junction element sandwiched between a bottom electrode and a top electrode, wherein the magnetic tunnel junction element comprises: a reference layer over the bottom electrode; a tunnel barrier layer disposed over the reference layer; a free layer disposed over the tunnel barrier layer; and a cap layer disposed over the free layer; wherein the cap layer comprises an amorphous, nonmagnetic film of a form X-Z. The prior art of records, individually or in combination, do not disclose nor teach “where X is Fe or Co and Z is Hf, Y, or Zr” in combination with other limitations as recited in claim 11.
The prior art of record, Niu, discloses wherein the amorphous diffusion barrier layer comprises a nonmagnetic film of a form X-Z. The prior art of records, individually or in combination, do not disclose nor teach “where X is Fe or Co and Z is Hf, Y, or Zr” in combination with other limitations as recited in claim 22.
The prior art of records, individually or in combination, do not disclose nor teach the limitations as recited in claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811